Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Arguments
The amendment filed 9/23/2022 has been entered. Claims 3 and 13 are cancelled. Claims 1-2, 4-12 and 14-21 are currently pending in this application.
Applicant’s arguments, see Pages 8-11, filed 09/23/2022, with respect to the rejection(s) of claim(s) 1-2, 4-12 and 14-21 have been considered but are moot. Regarding limitations of the instant case in view of the amended Claims and upon further considerations, a new ground(s) of rejection, necessitated by the amendments is made in view of different interpretation of the previously applied references and/or new prior art as presented in this Office action.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8, 10-12, 14-18, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Shei (US 2018/0252862) in view of Husemann (US 2009/0123744).
Regarding claim 1, Shei teaches a front light module (Fig. 9, [0046], Fig. 1-12, [0027-0053]), comprising: 
a light guide plate (210 in Fig. 9, [0046]) having a light incident surface (S3 in Fig. 9); 
a light source (220 in Fig. 9, [0046]) facing the light incident surface (S3 in Fig. 9) of the light guide plate (210 in Fig. 9, [0046]); and 
a cover (the cover including 230, 240, 242 and 250 in Fig. 9, [0046]) located on the light guide plate (210 in Fig. 9, [0046]), wherein the cover (the cover including 230, 240, 242 and 250 in Fig. 9, [0046]) comprises:
a first light guide layer (230 in Fig. 9, [0046]); 
a second light guide layer (250 in Fig. 9, [0046]), wherein the first light guide layer (230 in Fig. 9, [0046]) is located between the second light guide layer (250 in Fig. 9, [0046]) and the light guide plate (210 in Fig. 9, [0046]); 
a plurality of first printing layers (242 in Fig. 9, [0046, 0031], the first light-shielding layer 240 and the second light-shielding layer 242 have the same material and the fabrication method, the first light-shielding layer 240 can include a plurality of ink layers and each ink layer can be formed by utilizing different printing technologies) located on a surface (S5 in Fig. 9) of the first light guide layer (230 in Fig. 9, [0046]) facing the light guide plate (210 in Fig. 9, [0046]), and
at least one second printing layer (240 in Fig. 9, [0046]) located between the first light guide layer (230 in Fig. 9, [0046]) and the second light guide layer (250 in Fig. 9, [0046]).
Shei teaches that the plurality of first printing layers (242 in Fig. 9, [0046, 0031] is a light shielding member. Shei does not teach that one of the first printing layers closest to the first light guide layer is a light absorbing layer, and one of the first printing layers away from the first light guide layer is not a light absorbing layer.
Husemann teaches that (Fig. 3-5, Fig. 1, [0038-0044]) a light shielding member (Fig. 3-5, [0038-0044]) includes a plurality of first layers (a, b, b’ and c in Fig. 3-5, [0038-0044]), either of two outer layers of the first layers (b/b’ in Fig. 3-5, [0038-0044]) is a light absorbing layer (Fig. 3-5, [0038-0044]), and one of the first layers (a in Fig. 3-5, [0038-0044]) away from the outside is not a light absorbing layer (Fig. 3-5, [0042], the carrier film (a) is transparent).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Husemann for the system of Shei such that in the system of Shei, either of two outer layers of the first printing layers is a light absorbing layer, and one of the first layers away from the outside is not a light absorbing layer; therefore, one of the first printing layers closest to the first light guide layer is a light absorbing layer, and one of the first printing layers away from the first light guide layer is not a light absorbing layer. The motivation is that a high light yield can be achieved with the inventive adhesive tapes (Husemann, [0168]).
Examiner notes: Since the patentability of a product does not depend on its method of production, the claim limitation of “printing layers” is examined as “layers”. Per MPEP 2113 I, product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.

Regarding claim 11, Shei teaches a display device (Fig. 9, [0046], Fig. 1-12, [0027-0053]), comprising: 
a front light module (Fig. 9, [0046]), comprising: 
	a light guide plate (210 in Fig. 9, [0046]) having a light incident surface (S3 in Fig. 9); 
a light source (220 in Fig. 9, [0046]) facing the light incident surface (S3 in Fig. 9) of the light guide plate (210 in Fig. 9, [0046]); and 
a cover (the cover including 230, 240, 242 and 250 in Fig. 9, [0046]) located on the light guide plate (210 in Fig. 9, [0046]), wherein the cover (the cover including 230, 240, 242 and 250 in Fig. 9, [0046]) comprises:
a first light guide layer (230 in Fig. 9, [0046]); 
a second light guide layer (250 in Fig. 9, [0046]), wherein the first light guide layer (230 in Fig. 9, [0046]) is located between the second light guide layer (250 in Fig. 9, [0046]) and the light guide plate (210 in Fig. 9, [0046]); 
a plurality of first printing layers (242 in Fig. 9, [0046, 0031], the first light-shielding layer 240 and the second light-shielding layer 242 have the same material and the fabrication method, the first light-shielding layer 240 can include a plurality of ink layers and each ink layer can be formed by utilizing different printing technologies) located on a surface (S5 in Fig. 9) of the first light guide layer (230 in Fig. 9, [0046]) facing the light guide plate (210 in Fig. 9, [0046]), and
at least one second printing layer (240 in Fig. 9, [0046]) located between the first light guide layer (230 in Fig. 9, [0046]) and the second light guide layer (250 in Fig. 9, [0046]); and 
a display module (130 in Fig. 9, [0046]), wherein the light guide plate (210 in Fig. 9, [0046]) is located between the display module (130 in Fig. 9, [0046]) and the cover (the cover including 230, 240, 242 and 250 in Fig. 9, [0046]).
Shei teaches that the plurality of first printing layers (242 in Fig. 9, [0046, 0031] is a light shielding member. Shei does not teach that one of the first printing layers closest to the first light guide layer is a light absorbing layer, and one of the first printing layers away from the first light guide layer is not a light absorbing layer.
Husemann teaches that (Fig. 3-5, Fig. 1, [0038-0044]) a light shielding member (Fig. 3-5, [0038-0044]) includes a plurality of first layers (a, b, b’ and c in Fig. 3-5, [0038-0044]), either of two outer layers of the first layers (b/b’ in Fig. 3-5, [0038-0044]) is a light absorbing layer (Fig. 3-5, [0038-0044]), and one of the first layers (a in Fig. 3-5, [0038-0044]) away from the outside is not a light absorbing layer (Fig. 3-5, [0042], the carrier film (a) is transparent).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Husemann for the system of Shei such that in the system of Shei, either of two outer layers of the first printing layers is a light absorbing layer, and one of the first layers away from the outside is not a light absorbing layer; therefore, one of the first printing layers closest to the first light guide layer is a light absorbing layer, and one of the first printing layers away from the first light guide layer is not a light absorbing layer. The motivation is that a high light yield can be achieved with the inventive adhesive tapes (Husemann, [0168]).

Regarding claims 2, 4-5, 7-8, 12, 14-15 and 17-18, Shei also teaches the following elements:
(Claims 2 and 12) the first printing layer (242 in Fig. 9, [0046]) is in contact with (Fig. 9) the surface (S5 in Fig. 9) of the first light guide layer (230 in Fig. 9, [0046]) facing the light guide plate (210 in Fig. 9, [0046]).
(Claims 4 and 14) the second printing layer (240 in Fig. 9, [0046]) is located on a surface (S4 in Fig. 9) of the first light guide layer (230 in Fig. 9, [0046]) facing the second light guide layer (250 in Fig. 9, [0046]).
(Claims 5 and 15) the second light guide layer (250 in Fig. 9, [0046]) is a coating layer ([0032-0035]), and the coating layer ([0032-0035]) is in contact with (Fig. 9, [0032-0035]) the first light guide layer (230 in Fig. 9, [0046]) and the second printing layer (240 in Fig. 9, [0046]).
(Claims 7 and 17) a number of the second printing layer (240 in Fig. 9, [0046]) is plural ([0031], the first light-shielding layer 240 is an ink-printed layer or can include a plurality of ink layers and each ink layer can be formed by utilizing different printing technologies), and one of the second printing layer ([0031]) closest to the first light guide layer (230 in Fig. 9, [0046]) is a light absorbing layer ([0031], since the ink layer closest to 230 is a light shielding layer, the ink layer closest to 230 is a light absorbing layer).
(Claims 8 and 18) the second printing layer (240 in Fig. 9, [0046]) is located on a surface (Fig. 9) of the second light guide layer (250 in Fig. 9, [0046]) facing the first light guide layer (230 in Fig. 9, [0046]).

Regarding claims 6 and 16, Shei also teaches that the second light guide layer (250 in Fig. 9, [0046]) has a thickness in a range of 5 micrometers to 75 micrometers ([0037]). It would have been obvious to one of ordinary skill in the art to recognize that the claimed range of 8 micrometers to 12 micrometers overlaps with the range disclosed by the prior art (MPEP 2144. 05 I.).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to recognize and try in the system of Shei in view of Husemann, the second light guide layer has a thickness in a range of 8 micrometers to 12 micrometers since this would help to have the advantage of being lighter and thinner (Shei, [0054]).
Regarding claims 10 and 20, Shei also teaches that the second light guide layer (250 in Fig. 9, [0046]) has a thickness in a range of 5 micrometers to 75 micrometers ([0037]). It would have been obvious to one of ordinary skill in the art to recognize that the claimed range of 70 micrometers to 80 micrometers overlaps with the range disclosed by the prior art (MPEP 2144. 05 I.).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to recognize and try in the system of Shei in view of Husemann, the second light guide layer has a thickness in a range of 70 micrometers to 80 micrometers since this would help to provide a hard coating layer (HC layer), an anti-glare layer (AG layer) or a combination thereof; and improve the display performance(Shei, [0032, 0054]).
Regarding claim 21, the embodiment of Fig. 9 of Shei does not teach that the display device comprising a touch layer, wherein the touch layer is located between the light guide plate and one of the cover and the display panel.
The embodiments of Fig. 7 and 8 of Shei teach that the display device (Fig. 7-8) comprising a touch layer (710 in Fig. 7 or 810 in Fig. 8, [0044-0045]), wherein the touch layer (710 in Fig. 7 or 810 in Fig. 8, [0044-0045]) is located between the light guide plate (210 in Fig. 7-8) and one of the cover (Fig. 7-8) and the display panel (130 in Fig. 7-8).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by the embodiments of Fig. 7 and 8 of Shei for the system of the embodiment of Fig. 9 of Shei in view of Husemann such that in the system of the embodiment of Fig. 9 of Shei in view of Husemann, the display device comprising a touch layer, wherein the touch layer is located between the light guide plate and one of the cover and the display panel. The motivation is to provide a display device with a touch panel/function (Shei, [0044-0045]).

Claims 1, 8-9, 11 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (US 2015/0226906) in view of Shei (US 2018/0252862) and Husemann (US 2009/0123744).
Regarding claim 1, Hsieh teaches a front light module (Fig. 1-3, [0029-0040]), comprising: 
a light guide plate (110 in Fig. 2, [0029]) having a light incident surface (116 in Fig. 2, [0029]); 
a light source (120 in Fig. 2, [0029]) facing the light incident surface (116 in Fig. 2) of the light guide plate (110 in Fig. 2, [0029]); and 
a cover (the cover including 130, 170, 140, 150 in Fig. 2, [0029]) located on the light guide plate (110 in Fig. 2, [0029]), wherein the cover (the cover including 130, 170, 140, 150 in Fig. 2, [0029]) comprises:
a first light guide layer (130 in Fig. 2, [0029]); 
a second light guide layer (140 in Fig. 2, [0029]), wherein the first light guide layer (130 in Fig. 2, [0029]) is located between the second light guide layer (140 in Fig. 2, [0029]) and the light guide plate  (110 in Fig. 2, [0029]); and
at least one second printing layer (150 in Fig. 2, [0029]) located between the first light guide layer (130 in Fig. 2, [0029]) and the second light guide layer (140 in Fig. 2, [0029]).
Hsieh does not teach that a plurality of first printing layers located on a surface of the first light guide layer facing the light guide plate, wherein one of the first printing layers closest to the first light guide layer is a light absorbing layer, and one of the first printing layers away from the first light guide layer is not a light absorbing layer.
Shei teaches that a plurality of first printing layers (242 in Fig. 9, [0046, 0031], the first light-shielding layer 240 and the second light-shielding layer 242 have the same material and the fabrication method, the first light-shielding layer 240 can include a plurality of ink layers and each ink layer can be formed by utilizing different printing technologies) being a light shielding member is located on a surface (S5 in Fig. 9) of the first light guide layer (230 in Fig. 9, [0046]) facing the light guide plate (210 in Fig. 9, [0046]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Shei for the system of Hsieh such that in the system of Hsieh, a plurality of first printing layers being a light shielding member located on a surface of the first light guide layer facing the light guide plate. The motivation is that the light leakage is not easy to happen in the non-display region of the display device, improving the display performance of the display device (Shei, [0054]).
Husemann teaches that (Fig. 3-5, Fig. 1, [0038-0044]) a light shielding member (Fig. 3-5, [0038-0044]) includes a plurality of first layers (a, b, b’ and c in Fig. 3-5, [0038-0044]), either of two outer layers of the first layers (b/b’ in Fig. 3-5, [0038-0044]) is a light absorbing layer (Fig. 3-5, [0038-0044]), and one of the first layers (a in Fig. 3-5, [0038-0044]) away from the outside is not a light absorbing layer (Fig. 3-5, [0042], the carrier film (a) is transparent).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Husemann for the system of Hsieh in view of Shei such that in the system of Hsieh in view of Shei, either of two outer layers of the first printing layers is a light absorbing layer, and one of the first layers away from the outside is not a light absorbing layer; therefore, one of the first printing layers closest to the first light guide layer is a light absorbing layer, and one of the first printing layers away from the first light guide layer is not a light absorbing layer. The motivation is that a high light yield can be achieved with the inventive adhesive tapes (Husemann, [0168]).

Regarding claim 11, Hsieh teaches a display device (Fig. 1-3, [0029-0040]), comprising: 
a front light module (Fig. 1-3, [0029-0040]), comprising: 
a light guide plate (110 in Fig. 2, [0029]) having a light incident surface (116 in Fig. 2, [0029]); 
a light source (120 in Fig. 2, [0029]) facing the light incident surface (116 in Fig. 2) of the light guide plate (110 in Fig. 2, [0029]); and 
a cover (the cover including 130, 170, 140, 150 in Fig. 2, [0029]) located on the light guide plate (110 in Fig. 2, [0029]), wherein the cover (the cover including 130, 170, 140, 150 in Fig. 2, [0029]) comprises:
a first light guide layer (130 in Fig. 2, [0029]); 
a second light guide layer (140 in Fig. 2, [0029]), wherein the first light guide layer (130 in Fig. 2, [0029]) is located between the second light guide layer (140 in Fig. 2, [0029]) and the light guide plate  (110 in Fig. 2, [0029]); and
at least one second printing layer (150 in Fig. 2, [0029]) located between the first light guide layer (130 in Fig. 2, [0029]) and the second light guide layer (140 in Fig. 2, [0029]).
a display module (210 in Fig. 2, [0029]), wherein the light guide plate (110 in Fig. 2, [0029]) is located between the display module (210 in Fig. 2, [0029]) and the cover (the cover including 130, 170, 140, 150 in Fig. 2, [0029]).
Hsieh does not teach that a plurality of first printing layers located on a surface of the first light guide layer facing the light guide plate, wherein one of the first printing layers closest to the first light guide layer is a light absorbing layer, and one of the first printing layers away from the first light guide layer is not a light absorbing layer.
Shei teaches that a plurality of first printing layers (242 in Fig. 9, [0046, 0031], the first light-shielding layer 240 and the second light-shielding layer 242 have the same material and the fabrication method, the first light-shielding layer 240 can include a plurality of ink layers and each ink layer can be formed by utilizing different printing technologies) being a light shielding member is located on a surface (S5 in Fig. 9) of the first light guide layer (230 in Fig. 9, [0046]) facing the light guide plate (210 in Fig. 9, [0046]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Shei for the system of Hsieh such that in the system of Hsieh, a plurality of first printing layers being a light shielding member located on a surface of the first light guide layer facing the light guide plate. The motivation is that the light leakage is not easy to happen in the non-display region of the display device, improving the display performance of the display device (Shei, [0054]).
Husemann teaches that (Fig. 3-5, Fig. 1, [0038-0044]) a light shielding member (Fig. 3-5, [0038-0044]) includes a plurality of first layers (a, b, b’ and c in Fig. 3-5, [0038-0044]), either of two outer layers of the first layers (b/b’ in Fig. 3-5, [0038-0044]) is a light absorbing layer (Fig. 3-5, [0038-0044]), and one of the first layers (a in Fig. 3-5, [0038-0044]) away from the outside is not a light absorbing layer (Fig. 3-5, [0042], the carrier film (a) is transparent).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Husemann for the system of Hsieh in view of Shei such that in the system of Hsieh in view of Shei, either of two outer layers of the first printing layers is a light absorbing layer, and one of the first layers away from the outside is not a light absorbing layer; therefore, one of the first printing layers closest to the first light guide layer is a light absorbing layer, and one of the first printing layers away from the first light guide layer is not a light absorbing layer. The motivation is that a high light yield can be achieved with the inventive adhesive tapes (Husemann, [0168]).
Regarding claim 8-9 and 18-19, Shei also teaches the following elements:
(Claims 8 and 18) the second printing layer (150 in Fig. 2, [0029]) is located on a surface (142 in Fig. 2) of the second light guide layer (140 in Fig. 2, [0029]) facing the first light guide layer (130 in Fig. 2, [0029]).
(Claims 9 and 19) the entire surface (Fig. 1-2) of the second light guide layer (140 in Fig. 2, [0029]) is planar (Fig. 1-2), the second printing layer (150 in Fig. 2, [0029]) is in contact with (Fig. 2-3) the surface (142 in Fig. 2) of the second light guide layer (140 in Fig. 2, [0029]) facing the first light guide layer (130 in Fig. 2, [0029]), and the second printing layer (150 in Fig. 2, [0029]) is spaced apart (Fig. 2-3) from the first light guide layer (130 in Fig. 2, [0029]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAN LIU/Primary Examiner, Art Unit 2871